Title: To James Madison from Thomas Underwood, 4 January 1790
From: Underwood, Thomas
To: Madison, James


Dear Sir
Goochland 4th. January 1790.
I take the liberty to inclose you a copy of a rect. given me by Mr. John Hopkins for ticketts deld. him in order that he might draw money or Certificates for the prizes which I am entitled to recieve havg. bought the Ticketts of Mr. Massie. Mr Hopkins deld. the Ticketts to Mr. Rd. Claibourne who sed he would do the business but fail’d and has gone to Europe and carryed my Ticketts so that I can get nothing as yet for the prizes I am entitled too, I gave Colo. Carrington when in Congress a State of this matter and he apply’d to the Comptroller who compared the rect. with the Lottery Books saw what prizes I was entitled too & got him to make a Note on the Books that I was entitled to the prizes which at that time was not drawn, I have sent sevl. letters to Majr. Claibourne but have recd. no Answer, I beg the favr. of you and my other friends in Congress to look into this matter for me and so contrive as that I may get paymt. I suppose it may be done by way of a Petition to Congress on my Agreeing to indemnify Congress and givg. good secy. therefor which I am willing to do.
I hear much sed about the British Debts and shall be exceedingly obliged to you for information on that subject, if Congress say nothing about it sure I am our state will be in great confusion shd. the British Creditors bring suits immediately as I am told they will do—it is expected that they should be compell’d to give up the posts and make compensation for the slaves before they can be entitled to recover there Debts.
I shall be glad to hear from you as oft as convt. with great respect I am Dear Sir Your mo obt St.
Tho Underwood
